 

Case 1:20-cv-07222-GBD-DCF Document 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~ eee ee ee ee ee ee te eee ee ee ee ee ee xX
STRIKE 3 HOLDINGS, LLC, :
Plaintiff, :

-against- :

JOHN DOES, infringer identified as using IP :
address 67,.254.195.125, :
Defendant. :
a xX

GEORGE B. DANIELS, District Judge:

Filed 02/03/21 Rage 1of1

 

20 Civ. 7222 (GBD) (DCF)

The February 2, 2021 initial conference is hereby cancelled, in light of this Court’s referral

to Magistrate Judge Freeman for General Pretrial and Dispositive Motions.

Dated: February 2, 2021
New York, New York

SO ORDERED.

Gey EB Dorks

 

 

EB. DANIELS
na STATES DISTRICT JUDGE

 
